DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated February 19, 2021 in which claims 1, 8-13, 22, 28-33, 41-42, and 48-53 have been amended and claims 7, 27, and 47 have been cancelled.  Therefore, claims 1-6, 8-26, 28-46, and 48-62 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2019 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-26, 28-46, and 48-62 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
a data aggregation and analysis component implemented at least partially using electronic circuits, including:
non-transitory computer readable storage;
a front end that is coupled to at least a communication link and includes an interface to receive data or information from one or more of: a client device, an insurance provider device, or one or more of multiple data sources;
an identification engine that is coupled to at least the front end to receive an identity of an individual and that is configured to authenticate the identity;
a customization engine that is coupled to the front end to receive information provided by the insurance provider device indicative of a request for an insurability risk assessment for the individual that is associated with a particular type of insurance policy;
a filter engine that is coupled to at least the plurality of data sources and the non-transitory computer readable storage to obtain information comprising medical, health or drug-related data from the multiple data sources,

wherein the filter engine is configured to filter the information obtained from the multiple data sources to reduce the information comprising the medical, health or drug-related data and generate a changeable, customized data set based on at least the identity of the individual and the type of insurance policy,
wherein the multiple data sources are selected from at least two groups of, but not limited to, an insurance claim data source, a pharmaceutical data source, a behavior data source, a clinical data source, a telematics data source, a law enforcement or government data source, a weather or disaster data source, or a third party data source,
wherein the filter engine is configured to change, in real-time, the customized data set in response to real-time changes in the information obtained from the multiple data sources, and
a decision engine that is coupled to at least the filter engine and determines an insurability risk metric that represents an individual's estimated health assessment relevant to the particular type of insurance policy and based on the generated customized data set.
The limitations of receiving data or information; receiving an identity of an individual and that is configured to authenticate the identity; receiving information indicative of a request for an insurability risk assessment for the individual that is associated with a particular type of insurance policy; updating the data on a continual basis; filtering the information obtained to reduce the information comprising the medical, health or drug-related data and generate a changeable, customized data set 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “circuit”, “storage”, “interface”, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “updating”, “filtering”, and “determining”  steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  The claim is not patent eligible.  (Step 2B:  NO).
Similar arguments can be extended to the other independent claims 22, 42, and 62, thus, they are rejected on similar grounds as claim 1.
Dependent claims 2-6, 8-21, 23-26, 28-41, 43-46, and 48-62 further define the abstract idea that is present in their respective independent claims 1, 22, and 42, thus, they correspond to certain Methods of Organizing Human Activity and are abstract in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 13-20, 22-26, 28, 33, 35-40, 43-46, 48, 53, and 55-60 are rejected under 35 U.S.C. § 103 as being unpatentable over Peak, U.S. Patent Application Publication Number 2011/0161100; in view of McClung, U.S. Patent .
As per claim 1, Peak explicitly teaches:
a data aggregation and analysis component implemented at least partially using electronic circuits, including:  (Peak at para. 68) ("The memory interface, the one or more processors, and/or the peripherals interface can be separate components or can be integrated in one or more integrated circuits.")
non-transitory computer readable storage; (Peak at para. 48) (a computer readable medium)
a front end that is coupled to at least a communication link and includes an interface to receive data or information from one or more of: a client device, an insurance provider device, or one or more of multiple data sources; (Peak at paras. 17 and 23) (mobile device and insurance provider devices may receive and transmit data)
an identification engine that is coupled to at least the front end to receive an identity of an individual and that is configured to authenticate the identity; (Peak at para. 27) (disclosing a functionality to verify or authenticate the identity of the user so that the insurance company can verify that the data was collected from the correct user)
a customization engine that is coupled to the front end to receive information provided by the insurance provider device indicative of a request for an insurability risk assessment for the individual that is associated with a particular type of insurance policy; (Peak at paras. 6, 20-21, and 60) (disclosing that the server may transmit a request for an insurability risk assessment based on a medical condition that is associated with an insurance underwriter and to determine insurability)

wherein the filter engine is configured to filter the information obtained from the multiple data sources to reduce the information comprising the medical, health or drug-related data and generate a changeable, customized data set based on at least the identity of the individual and the type of insurance policy, (Peak at paras. 27 and 97) (disclosing that health data can be collected and filtered or analyzed to reduce them to smaller sets based on the identity of the individual and the type of insurance policy)
a decision engine that is coupled to at least the filter engine and determines an insurability risk metric that represents an individual's estimated health assessment relevant to the particular type of insurance policy and based on the generated customized data set.  (Peak at para. 50) (disclosing that health data can be filtered and analyzed for the purpose of generating an insurance risk score related to a type of insurance policy).

McClung explicitly teaches: 
wherein the data sources include at least one real-time data source with data that is updated on a continual basis, (McClung at para. 37) (disclosing that data sources 
wherein the filter engine is configured to change, in real-time, the customized data set in response to real-time changes in the information obtained from the multiple data sources.  (McClung at paras. 6, 37, 82, and 84) (disclosing that a customized data set of information relevant to the calculation of the health score may be filtered and can change, in real-time, based upon information in the information obtained in real-time from multiple data sources).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak and McClung to allow for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry. (McClung at Abstract and paras. 3-9)

Li explicitly teaches:  
wherein the multiple data sources are selected from at least two groups of, but not limited to, an insurance claim data source, a pharmaceutical data source, a behavior data source, a clinical data source, a telematics data source, a law enforcement or government data source, a weather or disaster data source, or a third party data source, (Li 2009/0216747 at paras. 162-167) (See Table 2 for data sources)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to provide a system for modeling data in conjunction with 
As per claim 2, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the decision engine determines a variable insurability risk metric based on real-time changes to health-related information obtained from the multiple data sources and based on real-time changes to non-health-related information obtained from the multiple data sources.”  (McClung at paras. 6, 22-23, 37, 59, 82, and 84) (disclosing that a customized data set of information relevant to the calculation of the health score may be filtered and can change, in real-time, based upon information in the information obtained in real-time from multiple data sources).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to allow for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 3, Peak explicitly teaches “wherein the particular type of insurance policy is one of a health insurance policy, a life insurance policy, or a long-term care insurance policy.”  (Peak at para. 27) (an insurance policy).
As per claim 4, Peak explicitly teaches “wherein the filter engine filters redundant data and data that is not relevant to the individual or to the type of insurance policy from the information obtained from the multiple data sources.”  (Peak at para. 97) (disclosing that "raw sensor data may be noise filtered or otherwise analyzed to determine patterns or trends" and the noise filtering would eliminate unnecessary duplicate data).
As per claim 5, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the filter engine produces the customized data set that includes entries that are sorted in a predetermined order.”  (McClung at para. 66) (disclosing that received health data may be stored in a chronological order).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to allow for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 6, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the predetermined order is based on relevance to the individual or to the type of insurance policy, or based on a time associated with each entry.”  (McClung at para. 66) (disclosing that received health data may be stored in a chronological order).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to allow for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 8, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the insurance claim data source provides information associated with previously filed insurance claims, cost data describing services that were provided as part of the previously filed insurance claims, and an amount of reimbursement provided for each of the previously filed insurance claims.”  (McClung at para. 60) (disclosing 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to allow for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.
As per claim 10, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the behavior data source provides data that describes activities and preferences of the individual and financial data associated with the individual.”  (McClung at paras. 22-23 and 59) (disclosing that "In another example, current health related data may include, but not limited to, data representative of socialization, medication adherence, environment, behavior, habits, spiritual life, exercise level, diet, nutrition, and so on." Further, "the reference database may include a record of financial information and/or census data on mortality and longevity.").
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to allow for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 13, Li does explicitly teach “wherein the weather or disaster data source provides data obtained from agencies that monitor or forecast weather patterns or disasters.”  (Li 2009/0216747 at paras. 162-167) (See Table 2 for data sources)

As per claim 14, Peak explicitly teaches “wherein one or more of the multiple data sources collect at least a part of the medical, health or drug-related data from an online social network.”  (Peak at para. 38) (disclosing that the data sources may collect part of the health related data from an online social network).
As per claim 15, Peak explicitly teaches “wherein the request requires collection and aggregation of specific types of data, and wherein the customization sets up an application specific data source to obtain the specific types of data requested in the first message, and to allow generation of the insurability metric based on the specific types of data.”  (Peak at para. 39) (disclosing the collection and aggregation of specific data through a mobile application from the insurance provider).
As per claim 16, Peak explicitly teaches “wherein the information obtained from the multiple data sources includes health related information that is obtained directly from the individual and is produced by a personalized health monitoring device that is capable of obtaining or measuring the individual's health related information and transmitting them to a database.”  (Peak at para. 84) (disclosing a biometric monitoring device for obtaining or measuring an individual's health related data).
As per claim 17, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the filter engine produces the customized set of data based on an 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to allow for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 18, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the interaction between the first set of data and the at least second set of data improves the insurability risk assessment for the individual.”  (McClung at para. 60) (disclosing the refinement of an insurance risk score associated with an individual to improve the insurability risk assessment).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to allow for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 19, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the decision engine determines the insurability risk metric that corresponds to a predetermined period of time, and wherein the smallest duration of the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to allow for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 20, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the decision engine determines the insurability risk metric that includes a weighted average of insurance risk assessment values, information identifying a particular statistics-based model that was used to produce the insurance risk assessment values, and one or more assumptions that were made in producing the insurance risk assessment values based on the particular statistics-based model.”  (McClung at para. 88) ("In addition to accessing the health score, the server 102 may provide the end user 106 with options to run analytics on the data stored in the server 102. For example, the end user 106 can run analytics on the health data stored in the repository 318 and/or the health score database 328. For example, the end user 106 may be able to determine an average health score associated with individuals whose ages are between 60 and 70.").


Claims 9, 11, 29, 31, 49, and 51 are rejected under 35 U.S.C. § 103 as being unpatentable over Peak, U.S. Patent Application Publication Number 2011/0161100, in view of McClung, U.S. Patent Application Publication Number 2014/0074510, in view of Li, U.S. Patent Application Publication Number 2009/0216747; and in further view of Kane, U.S. Patent Application Publication Number 2011/0113002.
As per claim 9, Kane does explicitly teach “wherein the pharmaceutical data source provides data associated with therapeutic mechanism of action of one or more drugs, a target behavior in human body, side effects and toxicity of the one or more drugs, and drug trial information obtained as a result of phases 0 through 4 of a discovery process associated with one or more drugs.”  (Kane at Abstract, para. 144, and Fig. 1) (disclosing a pharmaceutical data source with data related to "risk of adverse drug reactions and therapeutic responses at the time of drug dispensing", "human genetic and genomic information to guide prescription dispensing and improved drug safety in a pharmacy setting," "clinical drug trials," and "genomic screening to ensure safety and efficacy, ultimately involving clinical drug development (phase I-IV)").
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
As per claim 11, Kane does explicitly teach “wherein the clinical data source provides patient data stored in one or more computer-based information system that aggregate patient data for use by physicians, hospitals or as part of a health-information exchange, the clinical data source further providing drug trial information produced as a result of phases 0 through 4 of drug discovery process, and additional data associated with long-term effects, efficacy and issues related to particular drugs.”  (Kane at Abstract, para. 144, and Fig. 1) (disclosing a pharmaceutical data source with data related to "risk of adverse drug reactions and therapeutic responses at the time of drug dispensing", "human genetic and genomic information to guide prescription dispensing and improved drug safety in a pharmacy setting," "clinical drug trials," and "genomic screening to ensure safety and efficacy, ultimately involving clinical drug development (phase I-IV)").
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, Li, and Kane to allow for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (Kane at Abstract and paras. 10-15)

Claims 12, 21, 32, 41, 52, and 61 are rejected under 35 U.S.C. § 103 as being unpatentable over Peak, U.S. Patent Application Publication Number 2011/0161100, in .
As per claim 12, Mullins does explicitly teach “wherein the law enforcement or government data source provides data associated with fraud history, criminal history, residence history or aliases or other names associated with the individual.”  (Mullins at para. 11) (DMV records may be utilized for verification of a person's identity).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, Li, and Mullins to combine the speed of a computerized underwriting process with a more detailed insurance risk assessment to allow for more efficient insurance policy updates.  (Mullins at Abstract and paras. 2-8)
As per claim 21, Mullins does explicitly teach “wherein the decision engine determines the insurability risk metric based on information obtained from a law enforcement or government data source that allows a determination of a true identity of the individual based on aliases or former names of the individual, and wherein the filtering comprises producing the customized data set that is based on the true identity of the individual.”  (Mullins at para. 11) (DMV records may be utilized for verification of a person's identity).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, Li, and Mullins to combine the speed of a computerized underwriting 

Claims 22, 42, and 62 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 23-41 are substantially similar to claims 2-21, thus, they are rejected on similar grounds.
Claims 43-61 are substantially similar to claims 2-21, thus, they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on February 19, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-6, 8-26, 28-46, and 48-62, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea because “the instant claims recite novel and non-obvious computer-implemented processes which are patent-eligible under existing precedent.  Examiner notes, however, that other than reciting a “circuit”, “storage”, “interface”, and “device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “circuit”, “storage”, “interface”, and “device” language; “receiving”, “updating”, “filtering”, and “determining” in the context of this claim encompass collecting and analyzing data for the completion of a commercial interaction.  More specifically, 
Next, Applicant argues that the claims are integrated into a practical application.  Examiner disagrees, however, and notes that Applicant next discusses DDR and argues that that the concepts of the present claims are not routine and conventional.  As noted above, the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  MPEP 2106.05(d)(II).
Finally, Applicant argues that the invention recites an inventive concept because the invention utilizes methods of real-time learning to further assist insurance companies in making more informed, and better timed, decisions, concerning the insurability risks of potential insureds, in the insurance realm, than is technologically possible currently.  Examiner notes, however, that any such increased efficiency achieved by better utilization of data related to risk management is merely an improvement to a decision process, rather than an improvement to a computer, and without any practical application. A more streamlined decision process that is run on a generic computer component does not amount to an improvement to the computer.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-6, 8-26, 28-46, and 48-62, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698